PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
BENJAMIN FRANKLIN SCOTT, a/k/a                 No. 04-4649
Benjamine Johnson, a/k/a
Benjamine Cox, a/k/a Marik
Jefferson, a/k/a Benjamine Scott,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-02-27)

                         Argued: May 26, 2005

                      Decided: September 20, 2005

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by published opinion. Judge Michael wrote the opinion, in
which Judge Motz and Judge King joined.


                              COUNSEL

ARGUED: Brian Joseph Kornbrath, Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Clarksburg,
West Virginia, for Appellant. Thomas Edward Johnston, United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
2                      UNITED STATES v. SCOTT
Wheeling, West Virginia, for Appellee. ON BRIEF: Robert H.
McWilliams, Jr., Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


                             OPINION

MICHAEL, Circuit Judge:

   Benjamin Franklin Scott appeals his conviction under 18 U.S.C.
§ 922(g)(1) as a felon in possession of a firearm. He argues that the
jury instructions were misleading because they did not adequately
explain that intent to possess is an element of this crime when the
government proceeds under a constructive possession theory. The
instructions were not misleading on the intent requirement, and we
therefore affirm.

                                  I.

   Scott was charged in a one-count indictment as a felon in posses-
sion of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),
and 924(e). At the two-day trial that began on April 26, 2004, the
government and Scott presented quite different versions of events.
Government witnesses testified to the following version. On the night
of October 26, 2001, Scott and three of his friends went to a bar in
Clarksburg, West Virginia, to play some pool. Before long, Scott got
into an argument with another patron. After the argument moved out-
side to the parking lot, the patron shot and wounded two of Scott’s
friends, who were among the bystanders. The patron (or shooter) then
fled the scene. Scott, who was incensed by the shootings, got into his
car and drove away, accompanied by his third friend, Derek Hender-
son. Scott drove to a fourth friend’s house where he went inside for
a few moments. After Scott and Henderson departed this location,
Scott, who was still driving, told Henderson that he was headed for
the shooter’s house. As they drove along, Scott spotted a man he
knew and stopped the car; Scott got out of the car and had a brief con-
versation with the man. Upon returning to the car, Scott directed Hen-
derson to drive, and Scott took the passenger’s seat. As Henderson
was driving, Scott showed him a gun he (Scott) was carrying. A few
                        UNITED STATES v. SCOTT                         3
minutes later the car was stopped by the police, and an officer saw
a gun being thrown out of the passenger side window. According to
Henderson, Scott threw the gun out of the car. Scott evaded the police
initially, but was arrested a short time later.

   Scott testified as the only defense witness and offered the following
account. The argument in the bar was between one of Scott’s friends
and the eventual shooter, and Scott tried to diffuse the situation. After
the shooting Scott was approached by his cousin, Trapper, who intro-
duced him to a man named Aaron. Trapper said he and Aaron knew
where the shooter lived, and they could take Scott and Henderson to
that location. Scott, Henderson, Trapper, and Aaron all got into
Scott’s car, and Scott first drove to where Trapper and Aaron lived.
On the way, Henderson and Trapper had agreed that they needed a
gun, and Scott was aware of this agreement. Trapper retrieved a gun
from his house, got back into the car, and gave the gun to Aaron.
Scott then told the others that he wanted no part of the situation and
that they should just go to the hospital and visit their injured friends.
Scott continued driving, but soon stopped at a gas station. Trapper left
the group at that point, claiming that he could not accompany them
further because he had a professional relationship with the shooter
that he did not wish to jeopardize. Scott wanted to give up the driving
duties, but he took the wheel once again after an argument with Hen-
derson. Aaron directed Scott to the shooter’s house. Upon arriving, all
three men got out of the car, but only Henderson and Aaron
approached the house. By this time Henderson had physical posses-
sion of the gun. The shooter was not at home, so Scott suggested to
Henderson that he return the gun to Aaron and that they go directly
to the hospital. Aaron, however, had disappeared, and Scott flatly
refused to continue driving if the gun remained in the car. Henderson
then took over driving duties, and he and Scott were soon stopped by
the police. According to Scott, it was Henderson, from the driver’s
seat, who tossed the gun out of the passenger side window.

   Scott’s defense was based on the theory that under § 922(g)(1) a
felon’s actual or constructive possession of a firearm must be volun-
tary and intentional. As a factual matter, Scott contended that while
he knew a passenger in his car had physical possession of a gun, he
(Scott) never had the subjective intent to exercise dominion and con-
trol over the gun. Scott therefore requested a jury instruction stating
4                        UNITED STATES v. SCOTT
that constructive possession is established by proof that the defendant
either (1) intentionally exercised dominion and control over the fire-
arm or (2) had both the power and intention to exercise dominion and
control over the firearm. The district court declined to give an instruc-
tion in the form Scott requested. Instead, the court, relying on United
States v. Shorter, 328 F.3d 167 (4th Cir. 2003), and United States v.
Gallimore, 247 F.3d 134 (4th Cir. 2001), instructed the jury that
"[c]onstructive possession exists when the defendant exercises, or has
the power to exercise[,] dominion and control over the item" in ques-
tion. J.A. 239. In other parts of the instructions the court advised the
jury that the defendant had to "knowingly possess[ ]" a firearm and
that "‘knowingly’ . . . means . . . the act was done voluntarily and
intentionally." J.A. 246, 238. These instructions allowed Scott’s law-
yer to argue to the jury that Scott did not have constructive possession
of the gun because he did not intend to exercise dominion and control
over it. Scott nevertheless objected to the instructions on the ground
that, when taken as a whole, they did not make it sufficiently clear
that constructive possession must be intentional.

    The complete version of the relevant instructions is as follows:

         The word "knowingly," as that term will be used from
      time to time in these instructions, means that the act was
      done voluntarily and intentionally and not because of igno-
      rance, mistake or accident.

        ....

         To "possess" means to exercise dominion and control or
      authority over something at a given time. The law recog-
      nizes two kinds of possession: actual possession and con-
      structive possession. A person who knowingly has direct
      and physical control over a thing, at a given time, is then in
      actual possession of it.

        Whether the defendant constructively possessed the fire-
      arm in question, or was merely present where the firearm
      was found, is a fact you must determine based on all the evi-
      dence. Proof that the defendant constructively possessed the
                       UNITED STATES v. SCOTT                        5
    firearm is sufficient proof of the possession element to sup-
    port conviction.

       Constructive possession exists when the defendant exer-
    cises, or has the power to exercise[,] dominion and control
    over the item.

       ....

      To find the defendant guilty . . . the Government must
    prove . . . beyond a reasonable doubt:

       ....

       . . . that the defendant knowingly possessed a firearm;

       ....

      The Government need only prove that the defendant
    knowingly possessed an object, actually or constructively,
    and that he knew it was in fact a firearm.

J.A. 238-39, 246-47.

  The jury returned a guilty verdict, and Scott was sentenced as an
armed career criminal to 260 months imprisonment and five years of
supervised release. Scott appeals, arguing that the district court com-
mitted reversible error because its jury instructions did not clearly
explain that constructive possession of a firearm under § 922(g)(1)
must be accompanied by an intent to possess the firearm.

                                  II.

  We will not vacate a conviction on the basis of an erroneous jury
charge "if ‘viewed as a whole and in the context of the trial, the
charge was not misleading and contained an adequate statement of the
law.’" United States v. United Med. & Surgical Supply Corp., 989
F.2d 1390, 1407 (4th Cir. 1993) (quoting United States v. Park, 421
U.S. 658, 675 (1975)). "We review de novo the legal question of
6                       UNITED STATES v. SCOTT
whether a district court has properly instructed a jury on the statutory
elements of an offense." United States v. Rahman, 83 F.3d 89, 92 (4th
Cir. 1996).

                                  A.

   Before we analyze the district court’s specific instructions on con-
structive possession and intent, we consider whether intent is a neces-
sary element of the § 922(g)(1) crime when the government alleges
constructive possession. Section 922(g)(1) makes it "unlawful for any
person . . . who has been convicted in any court of, a crime punishable
by imprisonment for a term exceeding one year" to possess "any fire-
arm . . . which has been shipped or transported in interstate or foreign
commerce." 18 U.S.C. § 922(g)(1). Section 924(a)(2) provides that
"[w]hoever knowingly violates" § 922(g) "shall be fined as provided
in this title, imprisoned not more than 10 years, or both." Id.
§ 924(a)(2) (emphasis added).

   We outlined the statutory elements of a § 922(g)(1) gun possession
crime in United States v. Langley, 62 F.3d 602 (4th Cir. 1995) (en
banc), a case in which the defendant challenged the adequacy of his
jury instructions. There we confirmed that § 922(g)(1), which was
enacted as part of the Firearms Owners’ Protection Act of 1986, Pub.
L. 99-308, § 102, 100 Stat. 449, 452, is not a strict liability crime.
Langley, 62 F.3d at 604. We explained that although § 922(g)(1) does
not itself include an intent element, the section’s penalty provision,
§ 924(a)(2), requires a knowing violation of the statute. Id. We there-
fore concluded that the jury was properly instructed when it was told
that it should convict if the government proved the following ele-
ments: "(1) [the defendant] had been convicted in some court of a
crime punishable by a term of imprisonment exceeding one year; (2)
he thereafter voluntarily and intentionally possessed a firearm; and
(3) the firearm had been shipped or transported in interstate or foreign
commerce at some point during its existence." Id. (emphasis added).
Our en banc court in Langley thus made clear that a felon’s posses-
sion of a firearm must be both voluntary and intentional to be punish-
able under § 922(g)(1), and our subsequent panel opinions have
adhered to this standard. See, e.g., Gallimore, 247 F.3d at 136, United
States v. Hobbs, 136 F.3d 384, 390 (4th Cir. 1998); Rahman, 83 F.3d
at 93.
                         UNITED STATES v. SCOTT                          7
   The possession component of a § 922(g)(1) crime may be estab-
lished with proof of either actual or constructive possession. See Rah-
man, 83 F.3d at 93. "Actual possession" is defined as "[p]hysical . . .
control over property." Black’s Law Dictionary 1201 (8th ed. 2004).
"Constructive possession," as defined by our cases, occurs when a
person "exercise[s], or ha[s] the power to exercise, dominion and con-
trol over [an] item" of property. Shorter, 328 F.3d at 172 (internal
quotation marks omitted); Gallimore, 247 F.3d at 137 (internal quota-
tion marks omitted).* The government suggests, halfheartedly in our
estimation, that because this definition of constructive possession
does not mention intent, its prosecutors are excused from proving
intent in constructive possession cases brought under § 922(g)(1). We
reject this argument for several reasons. Neither the definition of
actual possession nor the definition of constructive possession con-
tains an intent component. The intent element is specified in the stat-
ute, however. Congress recognized that in some circumstances the
possession of a firearm could be unknowing or unintentional, and it
therefore made explicit in the penalty provision, § 924(a)(2), that
intent is an element of the § 922(g)(1) crime. We acknowledged this
in Langley when we approved a jury instruction explaining that a
defendant must have "voluntarily and intentionally possessed a fire-
arm" in order to be convicted under § 922(g)(1). 62 F.3d at 604. Nei-
ther the statute nor Langley makes any distinction between actual and
constructive possession insofar as the intent requirement is concerned.

   Thus, when the government seeks to establish actual possession
under § 922(g)(1), it must prove that the defendant voluntarily and
intentionally had physical possession of the firearm. When the gov-
ernment seeks to establish constructive possession under § 922(g)(1),
it must prove that the defendant intentionally exercised dominion and
control over the firearm, or had the power and the intention to exer-
cise dominion and control over the firearm. Constructive possession
of the firearm must also be voluntary. Our juries should be instructed
accordingly. Other circuits, by the way, have approved similar
instructions. See, e.g., United States v. Gunn, 369 F.3d 1229, 1235

   *This definition allows the government to prove constructive posses-
sion of an item in instances when a defendant has dominion and control
over the premises or vehicle where the item is located. See, e.g., Shorter,
328 F.3d at 169-70, 172; Gallimore, 247 F.3d at 136-37.
8                       UNITED STATES v. SCOTT
(11th Cir. 2004); United States v. Gaines, 295 F.3d 293, 301 (2d Cir.
2002); United States v. Walls, 225 F.3d 858, 866-67 (7th Cir. 2000);
United States v. Terry, 911 F.2d 272, 279-80 (9th Cir. 1990); United
States v. Eaton, 808 F.2d 72, 74 (D.C. Cir. 1987).

                                   B.

   Now that we have made clear that a felon’s constructive possession
of a firearm must be intentional to be a violation of § 922(g)(1), we
turn to Scott’s argument that the district court failed to instruct the
jury adequately that intent to possess must attend constructive posses-
sion. We reject Scott’s argument because the jury instructions,
"viewed as a whole and in the context of the trial, [were] not mislead-
ing and contained an adequate statement of the law to guide the jury’s
determination" on the intent issue. United Med. & Surgical Supply
Corp., 989 F.2d at 1407 (internal quotation marks omitted).

   We conclude that, taken as a whole, the jury instructions were ade-
quate to inform the jury that a felon’s constructive possession of a
firearm must be intentional to be illegal under § 922(g)(1). The dis-
trict court instructed the jury that the government had to prove beyond
a reasonable doubt that Scott "knowingly possessed a firearm" and
that the "knowing[ ] possess[ion]" could be either "actual[ ] or con-
structive[ ]." J.A. 246-47. Earlier in its instructions, the court defined
"knowingly" to mean "that the act was done voluntarily and intention-
ally." J.A. 238. The only rub is that the court repeated the word
"knowingly" when it defined actual possession, but omitted the word
when it defined constructive possession. Compare J.A. 239 (instruct-
ing that "[a] person who knowingly has direct and physical control
over a thing, at a given time, is then in actual possession of it") with
J.A. 239 (instructing that "[c]onstructive possession exists when the
defendant exercises, or has the power to exercise[,] dominion and
control over the item"). Although it would have been better for the
district court to have repeated the intent requirement close to its defi-
nition of constructive possession (see our formulation at the end of
part II.A), the lack of repetition did not render the instructions mis-
leading. First, the court made clear elsewhere in the instructions that
either actual or constructive possession of a firearm was required and
that any possession had to be knowing, that is, voluntary and inten-
tional. Second, when the court explained constructive possession to
                        UNITED STATES v. SCOTT                        9
the jury, it was careful to draw a distinction between constructive pos-
session and "merely [being] present where the firearm was located."
J.A. 240.

   Consistent with these instructions, Scott was able to present his
defense, through his own testimony, that he lacked the intent to have
constructive possession of the gun in question. Thus, Scott testified
that (1) when Trapper obtained a gun and got back into Scott’s car,
Scott told his companions that he wanted no part of the situation; (2)
at a later point Scott refused to continue driving if the gun remained
in the car, and Henderson, who had the gun, then took over the driv-
ing duties; and (3) Henderson threw the gun out of the car. Based on
this testimony and the jury instructions, Scott’s lawyer argued force-
fully to the jury that "Ben Scott had no intention whatsoever to . . .
constructively possess that firearm." J.A. 267. Thus, because the req-
uisite intent was missing, the lawyer added, Scott was not guilty of
the federal firearms possession charge. The jury simply disagreed.

   In sum, we conclude that the jury instructions, considered as a
whole and in the context of the entire trial, were not misleading and
adequately informed the jury that intent to possess must be proved
when the government proceeds under a constructive possession theory
in a § 922(g)(1) prosecution. Scott’s conviction is therefore

                                                          AFFIRMED.